Citation Nr: 0919070	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
September 2005.  A statement of the case was issued in March 
2006, and a substantive appeal was received in March 2006.  
The Veteran appeared at a Decision Review Officer (DRO) 
hearing in November 2006.  A transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that there may be outstanding VA treatment records 
that have not been associated with the Veteran's claims file.  
At the November 2006 DRO hearing, the Veteran testified that 
he had received treatment at the VA since 2000.  Of record 
are VA treatment records from April 2005 to July 2007, but it 
does not appear that records since 2000, if any, have been 
obtained.  Under the circumstances, appropriate action should 
be taken to obtain any missing VA treatment records.       

The Board notes that a VA examination was conducted in July 
2006.  It does not appear that the claims file was available 
for review and certain information appears to be essentially 
history reported by the Veteran.  Although medical diagnoses 
were rendered, etiology opinions were not provided.  The 
examination therefore does not appear adequate.  In view of 
the need for additional development with regard to any 
additional VA records, the Board believes it appropriate to 
afford the Veteran VA examinations in connection with the 
issues on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain any VA clinical records from 
January 2000 to March 2005.   

3.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any current cervical spine and low 
back disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should respond to the following:  

Is it at least as likely as not (a 50% or 
higher degree of probability) current 
cervical spine disability and/or low back 
disability are causally related to 
service.  The examiner should offer a 
rationale for any opinion with reference 
to pertinent evidence, including service 
and post-service medical records. 

4.  The Veteran should also be afforded 
an appropriate VA psychiatric examination 
to determine the nature, extent and 
etiology of any current acquired 
psychiatric disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After reviewing 
the claims file and examining the 
Veteran, the examiner should respond to 
the following:  

Is it at least as likely as not (a 50% or 
higher degree of probability) that any 
acquired psychiatric disability is 
related to service.  The examiner should 
offer a rationale for any opinion with 
reference to pertinent evidence, 
including service and post-service 
medical records.

5.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and: 

     a)  readjudicate the cervical spine 
disability, low back disability, and 
acquired psychiatric disability issues on 
a direct incurrence basis; 

     b)  if, and only if, service 
connection is established for cervical 
spine disability and/or low back 
disability, then the RO should furnish 
the Veteran with an appropriate Veterans 
Claims Assistance Act of 2000 (VCAA) 
notice regarding secondary service 
connection and then develop and 
adjudicate the psychiatric disability 
issue on a secondary basis under 38 
C.F.R. § 3.310, including by means of 
aggravation by a service-connected 
disability.  

The RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

